Citation Nr: 1442895	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  08-32 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to an initial evaluation in excess of 10 percent for a cervical spine disability.

2. Entitlement to a separate rating for a neurological disability (to include radiculopathy) secondary to the service-connected cervical spine disability.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel 



INTRODUCTION

The Veteran had active duty service from March 1970 to February 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for a cervical spine disability and assigned a 10 percent evaluation for that disability, effective August 22, 2005-the date he filed for service connection.  The Veteran timely appealed his assigned evaluation.

This case was initially before the Board in January 2012, when the Board denied an evaluation in excess of 10 percent for the cervical spine disability.  The Veteran timely appealed that denial to the United States Court of Appeals for Veterans Claims (Court).  During the pendency of that appeal, the Veteran and the Secretary of the Department of Veterans Affairs (Secretary) jointly agreed to remand the case back to the Board for further development and clarification.  The Court vacated the Board's January 2012 decision in a September 2012 Court order and remanded the case back to the Board for appropriate action.  

In October 2013, the Board remanded the case for further evidentiary development in compliance with the Joint Motion for Remand and the September 2012 Court order.

The Board finds the evidence raises the issue of entitlement to a separate rating for radiculopathy secondary to the service-connected cervical spine disability. 

This appeal was processed using the Virtual VA and VMBS (Veterans Benefits Management System) paperless processing systems.  Accordingly, any future consideration of this Veteran's case shall take into consideration the existence of these electronic records.

The issue of entitlement to a separate rating for radiculopathy secondary to the service-connected cervical spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's cervical spine disability is manifested by forward flexion of the cervical spine greater than 30 degrees; a combined range of motion of the cervical spine greater than 170 degrees; no muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; and no ankylosis.


CONCLUSION OF LAW

The criteria are not met for a rating higher than 10 percent for the Veteran's cervical spine disability.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5242, 5243 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The present case involves a "downstream" issue, as the initial claim for service connection was granted in the rating decision on appeal, and the Veteran disagrees with the evaluation assigned. 

In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated-it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 
In such a case, the appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008); see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  As the Veteran has not alleged any prejudice, that burden has not been met. 

Accordingly, the Veteran is not prejudiced by a decision on the appeal, regardless of the timing or content of the notice provided by the RO.

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant physical examinations, obtained medical opinions as to the etiology and severity of disability, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.

The Board also notes that the December 2013 VA examination was in substantial compliance with the Board's October 2013 remand instructions.  That examination contained a full cervical spine examination to assess the current nature and severity of his cervical spine disability.  In particular, the examiner was asked to comment upon whether, if at all, the pain on motion noted in the October 2009 examination report resulted in any additional functional loss beyond what was clinically noted.  If such could not be commented on, the examiner was asked to note that in the examination report and explain why such was not possible.  The Board finds that the December 2013 VA examiner adequately did so.  Also, all current VA treatment records were associated with the claims file.  Accordingly, the Board finds that there is substantial compliance with the Board's October 2013 remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

II. Relevant Law and Regulations

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating applies.  38 C.F.R. § 4.7 (2013).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of a veteran.  38 C.F.R. § 4.3 (2013). 
The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation.  Fenderson v. West, 12 Vet. App. 119 (1999). 

The Board also notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, assuming those factors are not already contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204 -07 (1995).  Although § 4.40 does not require a separate rating for pain, it does provide guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  Painful motion is an important factor of disability, and it is the intention of the Rating Schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59; Burton v. Shinseki, No. 09-2873 (U.S. Vet. App. Aug. 4, 2011) (38 C.F.R. 4.59 is not just limited to arthritis). Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991). Pursuant to § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995). 

A finding of functional loss due to pain, however, must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Moreover, although pain may cause a functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (emphasis added).  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id.; see also 38 C.F.R. § 4.40. 

The Veteran's service-connected cervical spine disability has been evaluated under Diagnostic Code 5242, for degenerative arthritis of the cervical spine.  38 C.F.R. 	 § 4.71a, Diagnostic Code 5242 (2013); see also Diagnostic Code 5003 (2013). 

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (Diagnostic Codes 5235 to 5242, unless DC 5243 is utilized for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes). Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease: 

A 10 percent evaluation is warranted for combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height. 

A 20 percent rating is warranted for combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 30 percent rating is warranted for forward flexion of the cervical spine to 15 degrees or less; or, favorable ankylosis of the entire cervical spine. 

A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine. 

A 100 percent rating is warranted for unfavorable ankylosis of the entire spine. 
The Notes following the General Rating Formula for Diseases and Injuries of the Spine provide further guidance in rating diseases or injuries of the spine. 

Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code. 

Note (2) provides that, for VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees. The normal combined range of motion of the cervical spine is 340 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  See also Plate V, 38 C.F.R. § 4.71a (2013). 

Note (3) provides that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4) provides that the rater is to round each range of motion measurement to the nearest five degrees. 

Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Note (6) provides that disability of the thoracolumbar and cervical spine segments are to be rated separately, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2013).

III. Analysis 

In August 2005, the Veteran requested service connection for a cervical spine disability. 

A VA spine examination was conducted in December 2005.  The examiner reviewed the Veteran's claims file.  The Veteran stated that he had cervical spine pain and that there was no radiation of the pain, or bowel or bladder symptomatology.  He complained of flare ups of the pain three to four times a month which can last for several days.  Cervical motion was 40 degrees flexion, 30 degrees extension with pain, and 30 degrees rotation, bilaterally.  There was no spasm; reflex, motor, or sensory defects; or weakness. Repeated motion did not cause pain, fatigability, weakness, lack of endurance, or incoordination of the cervical spine.  Osteoarthritis was noted on X-ray.  The diagnosis was chronic myositis with mild arthritis of the cervical spine.  The examiner stated that the Veteran's hand and wrist conditions are not the result of service, and that the Veteran could do some kind of work considering the mild nature of his symptomatology. 

A January 2006 rating decision granted service connection for a cervical spine disability and assigned a 10 percent evaluation.  The Veteran appeal for a higher rating, contending that the symptoms and manifestations of the disability from which he suffers are severe and have severely limited his employment opportunities.

A February 2009 VA MRI of the cervical spine revealed normal alignment of the cervical spine.  Vertebral bodies were normal in height.  There was mild C5/C6, C6/C7 and moderate C7/T1 disc space reduction.  No definite intramedullary cord signal abnormality was identified.

A February 2011 physical therapy note reflects the Veteran's complaints of low back and neck pain.  He reported that during left cervical rotation, he had instances of paresthesia down to his left hand in a non-specific pattern.  He also reported a "shocking" sensation in his neck with rotation sometimes accompanied by dizziness and "seeing stars."  His rated the pain as three out of ten with exacerbation to six or seven out of 10 as the day progressed.  Examination revealed that his sensation was intact and normal bilaterally.  Reflexes were also normal bilaterally.  Cervical range of motion testing was 50 degrees to the right and 60 degrees to the left.  Flexion was to 50 degrees and extension was to 10 degrees.

A May 2012 VA treatment record reflects complaints of constant pain in cervical spine rated at five out of ten and described as stiff, achy, and shooting with radiating pain in the left upper extremity with numbness and tingling to his fingers.

An October 2012 treatment record shows that the Veteran complained of low back and neck pain.  He completed a course of physical therapy in September 2012 for his chronic low back pain.  There was no indication of change in functional status necessitating a physical medicine and rehabilitation evaluation.

A July 2013 VA treatment record shows that the Veteran presented with complaints of gradually worsening pain in lower back and neck.  There was no numbness and no pain radiating to his upper extremities.  X-rays revealed mild to moderate degenerative arthritis and straightening of the normal lordotic curve possibly due to muscle and/or ligamentous injury.

A VA spine examination was conducted in December 2013.  The examiner reviewed the Veteran's claims file.  Flare-ups were noted to impact the function of the Veteran's cervical spine.  The Veteran reported that upon awakening everyday he experienced pain and stiffness to the mid to lower cervical regions.  He reported crepitus frequently with rotation and tilting movements.  He further reported that his pain radiated to both shoulders and deltoid regions of which he described as dull and intermittent shocks to the arms lasting for seconds.  He also reported taking Tramadol to help alleviate some of the pain, but that he was not completely pain free.

Cervical flexion was 0 to 40 degrees, with pain at 30 degrees; 0 to 45 degrees extension, with pain at 45 degrees, right lateral flexion was 0 to 20 degrees, with pain at 20 degrees, left lateral flexion was 0 to 15 degrees, with pain at 15 degrees, right lateral rotation was 0 to 70 degrees, with pain at 70 degrees, and left lateral rotation was 0 to 60 degrees, with pain at 60 degrees.  The Veteran was able to perform repetitive-use testing with three repetitions with no additional limitation in range of motion.  The Veteran had functional loss and/or functional impairment.  Factors contributing to such after repetitive use included less movement than normal, excess fatigability, pain on movement, and interference with sitting, standing, and/or weight bearing.  There was no localized tenderness or pain to palpation for joints/soft tissue, no muscle spasms resulting in abnormal gait or spinal contour, and no guarding.  Muscle strength was normal.  Deep tendon reflex were also normal.  The Veteran complained of constant pain radiating to both shoulders and deltoid regions, intermittent dull aches from the shoulders to the wrists, dyesthesia "electric shock like" sensation lasting seconds from neck to finger tips (left worse than right), mild numbness to all fingertips and occasionally, to the entire left hand.  There was no ankylosis.  There was involvement of the upper, middle, and lower radicular groups.  He was diagnosed with mild right and mild left radiculopathy.  The Veteran was diagnosed with intervertebral disc syndrome (IVDS) but did not have any incapacitating episodes over the past 12 months.  He was not found to have any bowel or bladder impairment associated with his cervical spine disability.  He did not report the use of assistive devices.  The examiner found no functional impairment of an extremity such that no effective function remained other than that which would be equally served by an amputation or prosthesis.  Arthritis was diagnosed.  

The examiner provided an opinion regarding the functional impact of the Veteran's cervical spine disability.  She opined that the current level of restrictions regarding his neck would eliminate his ability to return as a mariner, but does not prevent him from obtaining sedentary type work, with avoidance of working overheard and/or frequent turning or lifting of head movements.  The examiner additionally addressed the DeLuca factors, stating that "there was pain on range of motion testing of the cervical spine.  It is conceivable that pain could further limit function particularly after repetitive use.  It is not feasible, however, to attempt to express any of this in terms of additional limitation of motion as these matters cannot be determined with any degree of medical certainty.  Furthermore, during episodes of any flare ups the same applies as it applies to range of motion testing.  In addition, during painful episodes, possibility of increased fatigue, loss of strength, may be affected as above."  The examiner was unable to determine any further functional loss beyond what was noted upon examination without resorting to mere speculation.  It is noted by the Board that the Veteran has not reported additional functional loss due to flare-ups or repetitive use; therefore, the Board finds that the examiner's statement regarding "mere speculation" requires no additional explanation.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010) (explaining that a medical examiner's opinion that that a diagnosis or etiology opinion is not possible without resorting to speculation generally is fraught with ambiguity so the examiner must provide an explanation as to why the examiner reached that conclusion).

Based upon the evidence of record, the Board finds that a rating higher than 10 percent for cervical spine disability is not warranted.  The worst cervical spine flexion measurement was to 40 degrees; and the only combined cervical range of motion was 250 degrees, measured on the December 2013 VA examination of record.  The Board points out that there is no evidence of cervical spine forward flexion limited to 30 degrees or less, or combined range of motion of the cervical spine limited to 170 degrees - the criteria required for a higher, 20 percent rating.
Furthermore, the Board finds that the Veteran's subjective complaints have not, when viewed in conjunction with the medical evidence, tended to establish pain, weakened movement, excess fatigability, or incoordination to the degree that would warrant a higher rating during the relevant appellate period.  38 C.F.R. §§ 4.40, 4.45 (2013); DeLuca, supra. 

A higher rating is also not warranted under the diagnostic criteria pertaining to IVDS.  As noted above, while the December 2013 examiner found that the Veteran had IVDS, he did not have any incapacitating episodes within the past 12 months.  Note (1) to the Diagnostic Code 5243 defines an incapacitating episode as a period of acute signs and symptoms that requires bed rest prescribed by and treatment by a physician.  Supplementary Information in the published final regulations states that treatment by a physician would not require a visit to a physician's office or hospital but would include telephone consultation with a physician.  If there are no records of the need for bed rest and treatment, by regulation, there are no incapacitating episodes.  38 C.F.R. § 4.71a (2013). 

The medical evidence does not indicate any bed rest prescribed by a physician, let alone for a total period of time that would warrant higher evaluations.

Furthermore, since the Veteran's cervical spine disability has never been more than 10-percent disabling at any time since one year prior to filing his claim for higher rating, the Board cannot "stage" this rating either.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The preponderance of the evidence is against his claim, for the reasons and bases discussed, therefore the "benefit-of-the-doubt" rule is inapplicable, and his claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R.   § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

IV. Extraschedular Consideration

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that VA refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. 		 § 3.321(b)(1).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. 		 § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected disability, such as additional social and/or occupational impairment, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  As the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not in order.

Further, the Board observes the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), is not applicable in the instant case.  While entitlement to total disability rating based upon individual unemployability (TDIU) is an element of all increased rating claims, the Board observes entitlement to TDIU has been denied during the course of the instant appeal.  See March 2013 rating decision.  The Veteran has not initiated an appeal of this rating decision.  Therefore, remand or referral of a claim for TDIU is not necessary in the instant case.


ORDER

An initial increased rating for a cervical spine disability is denied.


REMAND

As noted under Note (1) of the General Rating Formula, VA must evaluate any associated objective neurologic abnormalities separately under an appropriate diagnostic code.  

During the December 2013 VA examination, the Veteran described having constant pain radiating to both shoulders and deltoid regions, intermittent dull aches from the shoulders to the wrists, dyesthesia "electric shock like" sensation lasting for seconds from neck to finger tips (left worse than right), mild numbness to all fingertips and occasionally, to the entire left hand.  There was involvement of the upper, middle, and lower radicular groups.  He was diagnosed with mild right and mild left radiculopathy.  The Veteran was not found to have any bowel or bladder impairment associated with his cervical spine disability. 

The Board finds clarification is needed regarding any neurological impairment related to the Veteran's cervical spine.  Also, the Veteran has carpal tunnel syndrome, which was determined to be not related to service at a December 2005 VA examination.  It is unclear which symptoms are due to non service-connected carpal tunnel syndrome and which may be due to any radiculopathy or other neurological impairment.  On remand, the Veteran should receive a VA neurological examination to determine what neurological disability, if any, is due to the service-connected cervical spine disability.  The examiner should reference the December 2013 VA examination.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA neurological examination to determine the nature and etiology of any neurological disability due to or a result of his service-connected cervical spine disability.  The claims file must be made available to the examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination.

All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims file and the clinical findings of the examination, the examiner is requested to provide an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that any diagnosed neurological disability is etiologically related to the service-connected cervical spine disability.  If so, identify the nerve(s) affected and the degree of impairment affected. 

The examiner should address the December 2013 VA examination report.

Complete rationale should be given for all opinions reached.

2. Re-adjudicate the claim for a separate rating for a neurological disability (to include radiculopathy) secondary to the service-connected cervical spine disability.  If the decision remains in any way adverse to the Veteran, he and his representative should be provided with a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include the applicable law and regulations considered pertinent to the issue on appeal as well as a summary of the evidence of record.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


